Citation Nr: 0704862	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  05-07 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for a heart disability, 
including coronary artery disease.

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to service connection for peripheral 
neuropathy, to include ulnar mononeuropathy.  


REPRESENTATION

Veteran represented by:	Marine Corps League


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to August 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Detroit, Michigan.  In an August 
2003 rating decision, the RO denied service connection for 
hypertension, coronary artery disease, and sleep apnea.  In a 
May 2004 rating decision, the RO denied service connection 
for PTSD and peripheral neuropathy.

In connection with his appeal, the veteran initially 
requested a personal hearing before a Veterans Law Judge at 
the RO.  In an April 2005 statement, however, the veteran 
withdrew his request and elected to present testimony before 
a Hearing Officer in lieu of a Board hearing.  The hearing 
requested by the veteran was held at the RO in July 2005 and 
a transcript of that hearing is of record.  

As set forth in more detail below, a remand of this matter is 
required.  The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.




REMAND

The veteran seeks service connection for PTSD on the basis 
that he developed the condition as a result of his 
experiences in Vietnam.  

In order to award service connection for PTSD, the record 
must contain (1) medical evidence diagnosing the condition in 
accordance with the 4th edition of the American Psychiatric 
Association's Diagnostic and Statistical  Manual for Mental 
Disorders (DSM-IV)); (2) a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; (3) and credible supporting evidence that the 
claimed in-service stressors occurred.  38 C.F.R. § 3.304(f) 
(2006); Anglin v. West, 11 Vet. App. 361, 367 (1998).

In this case, the record on appeal is unclear as to whether 
the veteran currently has PTSD.  In June 2004, the veteran 
underwent VA psychiatric examination at which the examiner, 
after examining the veteran and reviewing his claims folder, 
specifically concluded that the veteran did not meet the DSM-
IV criteria for a diagnosis of PTSD.  

Thereafter, however, the veteran submitted an October 2004 
statement from a VA physician who indicated that it was his 
belief that the veteran did have PTSD secondary to his 
Vietnam experiences.  The veteran also provided an October 
2004 letter from a private Doctor of Osteopathy who indicated 
that the veteran had PTSD due to his Vietnam experiences.  
Neither doctor, however, provided the criteria upon which the 
PTSD diagnosis was based.  

In light of this conflicting evidence, the Board finds that 
an additional medical opinion is necessary in order to 
determine whether the veteran currently has PTSD.  See 38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(providing that VA must provide a medical examination or, 
obtain a medical opinion, when such an examination or opinion 
is necessary to make a decision on the claim).

In addition to a diagnosis of PTSD in accordance with DSM-IV, 
service connection for PTSD requires credible supporting 
evidence that the claimed in-service stressors occurred.  
38 C.F.R. § 3.304(f) (2006).  

The evidence required to support the occurrence of an in-
service stressor varies depending on whether or not the 
veteran was engaged in combat with the enemy.  When PTSD is 
claimed as a result of combat stressors, there must be a 
specific finding of fact of whether the veteran was engaged 
in combat and, if so, whether the claimed stressors are 
related to combat.  See Cohen v. Brown, 10 Vet. App. 128 
(1997); Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996).  

Where the record does not establish that the claimant engaged 
in combat with the enemy, his assertions of in-service 
stressors, standing alone, cannot as a matter of law provide 
evidence to establish an event claimed as a stressor 
occurred.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  
Rather, the claimant must provide "credible supporting 
evidence from any source" that the event alleged as the 
stressor in service occurred.  Cohen, 10 Vet. App. at 147.  

In this case, the RO has not yet made a clear determination 
as to whether the veteran served in combat with the enemy 
during service.  See VA O.G.C. Prec. Op. No. 12-99, 65 Fed. 
Reg. 6,256-58 (2000).  

Similarly, the RO has not yet undertaken any effort to assist 
the veteran in obtaining corroborative evidence of his 
claimed stressors, if such is warranted.  In that regard, 
some of the veteran's stressors include being in the 
proximity of an ammunition dump explosion and a bomb attack.  
The Board notes that the U.S. Court of Appeals for Veterans 
Claims (Court) has provided guidance in the verification of 
some types of noncombat stressors during certain combat zone 
operations, including the corroboration, by unit history, of 
a veteran's depiction of rocket attacks.  See Pentecost v. 
Principi, 16 Vet. App. 124 (2002) (records supporting Marine 
veteran's statements of rocket attacks at Da Nang sufficient 
corroboration of noncombat stressor evidence showing 
independent evidence of stressful event).  

In addition, according to an award letter from the Social 
Security Administration (SSA), the veteran was awarded 
disability benefits effective in October 2001.  The record, 
however, contains no indication of the disabling conditions 
for which benefits were awarded, nor has the RO attempted to 
obtain relevant records from SSA.  Under these circumstances, 
the RO must make an attempt to obtain pertinent records from 
the SSA.  See 38 U.S.C.A. § 5103A(b), (c)(3) (West 2002); 38 
C.F.R. § 3.159(c)(1), (2) (2006) (providing that VA has a 
duty to request information and pertinent records from other 
Federal agencies, when on notice that such information 
exists).

Finally, a review of the record indicates that in March 2003 
and May 2004, the RO provided the veteran with notification 
letters outlining the evidence necessary to substantiate the 
claims currently on appeal.  Since that time, however, the 
Court has issued a decision imposing additional notification 
requirements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006) (holding that the notice requirements of 38 
U.S.C.A. § 5103(a) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award).  The RO has not yet had the 
opportunity to issue a letter complying with these additional 
requirements.  Thus, a remand is necessary.  

In view of the foregoing, this matter is remanded for the 
following:

1.  The veteran and his representative 
should be provided with an additional 
notice under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), which includes an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date, as outlined by 
the Court in Dingess/Hartman, 19 Vet. 
App. 473 (2006).

2.  The RO should contact SSA and obtain 
a copy of any decision regarding the 
veteran's award of disability benefits, 
as well as any medical records in its 
possession.

3.  The RO should make a specific 
determination as to whether the veteran 
engaged in combat with the enemy, whether 
the claimed stressors are related to that 
combat, and whether the claimed stressor 
is consistent with the circumstances, 
conditions, or hardships of the veteran's 
service.  

4.  If the RO finds the veteran was not 
engaged in combat or that a claimed 
stressor is not related to combat, the RO 
should assist the veteran in obtaining 
evidence to corroborate his claimed 
stressors, to include referral to the U. 
S. Army and Joint Services Records 
Research Center (JSRRC) if appropriate.

5.  The veteran should be afforded a VA 
psychiatric examination for the purposes 
of determining whether a current 
diagnosis of PTSD is appropriate, and, if 
so, whether that diagnosis may be 
etiologically related to a supported 
stressor, whether through a finding of 
combat or evidence corroborating the 
claimed stressor.  The claims file must 
be made available to the examiner in 
connection with the examination.  The 
examiner should be requested to provide 
an opinion as to whether it is at least 
as likely as not that the veteran has 
PTSD as a result of any supported in-
service stressor.  

6.  After undertaking any additional 
development deemed necessary, the RO 
should again review the veteran's claims, 
considering all the evidence of record.  
If the benefit sought on appeal is not 
granted, the veteran and his 
representative should be issued a 
supplemental statement of the case, and 
be afforded the appropriate period of 
time to respond.

Thereafter, the case should be returned to the Board, in 
accordance with appropriate procedures.  The veteran has the 
right to submit additional evidence and argument on the  
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



